DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1 and 9 have been amended. Claims 2-8 are as previously presented. Claims 10-21 are newly added. Claims 1-21 are currently examined. 
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by the applicant’s amendments. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 102 (a)(1) and/or (a)(2) as being anticipated by Hatta (US 6,797,430).
As to claim 1, Hatta disclose a method for manufacturing a unitary seal to surround a portion of an anode tab and a portion of a cathode tab (figure 9, the unitary seal is #6, the anode tab is #3 and the cathode tab is #4, the method is discussed throughout), the method comprising: arranging an anode tab adjacent to a cathode tab (figure 9, the anode tab #3 and the cathode tab #4 are adjacent, column 7 lines 60-64, discuss the plurality of leads maybe collectively covered); disposing a sealing material to a portion of the anode tab and a portion of the cathode tab (figure 9, the anode tab #3 and the cathode tab #4 are adjacent, column 7 lines 
As to claim 2, Hatta discloses further comprising heating the seal material to cure the sealing material (figure 9, the anode tab #3 and the cathode tab #4 are adjacent, column 7 lines 60-64, discuss the plurality of leads maybe collectively covered, figure 5 shows the material 
As to claim 4, Hatta discloses wherein, the anode tab comprises a first conductive material (column 10 lines 55-67, nickel) and the cathode tab comprises a second conductive material (column 10 lines 55-67, aluminum), wherein the second conductive material is different from the first conductive material (column 10 lines 55-67, aluminum and nickel are different). 
As to claim 5, Hatta discloses wherein, the anode tab comprises at least one of capper, copper plated aluminum, nickel, titanium and platinum (column 10 lines 55-67).
As to claim 6, Hatta discloses wherein, the cathode tab comprises at least one of aluminum, zinc and iron (column 10 lines 55-67). 
As to claim 7, Hatta discloses wherein, the unitary seal (figure 9 #6, discussed throughout) comprises an integrally molded seal (figure 9 #6, the seal is a single piece, figure 6, the seal is made within the apparatus of figure 6, thus molded within the apparatus of figure 6 discussed within column 5 lines 13-67 and column 6 lines 1-3, and throughout, and is a single piece thus integrally molded, figure 6 shows the shape of the unitary seal and thus molded). 
As to claim 8, Hatta discloses wherein, the unitary seal arranges the anode to be parallel with the cathode tab (figure 9, the anode tab is #3 and the cathode tab is #4, this is discussed throughout). 
As to claim 9, Hatta discloses wherein, the sealing material comprises at least one of polypropylene, copolymers, polyamide resins, polyester resins, ionomers, polyurethane resins, polyethylene resins, nutriet cellophane, acetate film, vinyl chloride film, polyvinylidene chloride . 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hatta (US 6,797,430) as applied to claim 1 above, and further in view of Ryu (US 2014/0199581).
As to claim 3, Hatta discloses wherein the unitary seal spaces the anode tab apart from the cathode tab to create a gap between the anode tab and the cathode tab (figure 9, the unitary seal #6, has created a gap between the anode tab #3 and the cathode tab #4). However, Hatta is silent to wherein the gap is 2.5 to 3.5 millimeters. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the size of the gap as a mere change in size/proportion (see MPEP 2144.04 IV A second paragraph which states: where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
Additionally, Ryu discloses a battery with a case wherein an anode lead and a cathode lead are sealed by leads films and a gap between the two leads ([0012]) wherein the gap between the cathode lead and the anode lead is 4 to 14 millimeters ([0042] and [0063]). Furthermore, wherein the gap between the cathode lead and the anode lead is a result effective variable i.e. if the leads are to close the current flowing through the leads is .
Allowable Subject Matter
Claims 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Hatta (US 6,797,430) is the closest prior art of record. However, independent claims 10 and 18 recite the formation of the specific claimed tab assembly, then that the tab assembly is connected to the battery. Therefore, the tab assembly has to be formed before the connection to the battery. However, the instant claimed tab assembly structure of Hatta is formed after the tab assembly is connected to the battery and thus different from the instant claimed invention. This is discussed within the applicant’s arguments submitted on 2/15/2022. Therefor, the instant claimed inventions are deemed novel and contribute to the art of making battery cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.
The applicant’s arguments are directed to the formation of the instant claimed tab assembly before the instant claimed tab assembly is connected to the battery cell. However, while the examiner agrees that this is a difference between the instant specification and the prior art, the amendment of “wherein the anode tab, cathode tab and unitary seal form a tab assembly” does not reflect the presented arguments. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the formation of the tab assembly before the connection of the anode tab and the cathode tab) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, as independent claims 10 and 18 reflect the presented arguments, independent claims 10 and 18 have been marked allowable. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/BRIAN R OHARA/Examiner, Art Unit 1724